PER CURIAM.
Michael Douglas Sanders seeks a writ of mandamus. He alleges that on December 11, 2005, he filed motions to dismiss property liens for bond forfeiture in three separate cases and the trial court failed to rule on these motions. On September 26, 2006, in response to this court’s show cause order, the trial court entered separate orders in each case directing Sanders to refile his motion within 30 days because, upon review of the court files, they did not contain Sanders’ motions.
Thus, it appears that the trial court never ruled upon Sanders’s motions because they were not properly before the trial court. Accordingly, there is no basis for mandamus at this time. Should the trial court later fail to rule upon Sanders’s refiled motions in a timely manner, he may pursue mandamus relief at that time. The petition is denied without prejudice.
PETITION DENIED WITHOUT PREJUDICE.
PLEUS, C.J., GRIFFIN and TORPY, JJ., concur.